DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 17-30 are pending.
Claims 17-30 are rejected.
Claims 1-16 are canceled.

Information Disclosure Statement
The information disclosure statements submitted on February 15, 2022 was considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-21 and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (US 2003/0083529 A1), for the reasons given in the previous office action delivered electronically on December 7, 2021.
Claims 17-30 are rejected under 35 U.S.C. 103 as being unpatentable over Muzalevskiy et al. (“Synthesis of trifluoromethyl alcohols from tert-butoxy-β-(trifluoromethyl) styrenes and trifluoromethylbenzyl ketones under the conditions of the Leuckart-Wallach reaction”, Journal of Fluorine Chemistry, 2008, Vol. 129, pp. 1052-1055) in view of Buchwald et al. (US 2001/008942 A1), for the reasons given in the previous office action delivered electronically on December 7, 2021.

Response to Arguments
Applicant's arguments filed March 7, 2022 have been fully considered but they are not persuasive. 
Instant formula (2) has the following structure:

    PNG
    media_image1.png
    129
    353
    media_image1.png
    Greyscale
, wherein Rf is disclosed as being a fluoro group or a perfluoroalkyl group.
Compound (3) of Ishii et al., which is the compound corresponding to the claimed formula (2) compound, has the following structure:

    PNG
    media_image2.png
    110
    225
    media_image2.png
    Greyscale
. 
In paragraph 0039 Ishii et al. disclose that R2 is an organic group that does not adversely affect the reaction.  Examples of the organic group includes halogen atoms such as fluorine and hydrocarbon groups.  In paragraph 0040 Ishii et al. disclose that the hydrocarbon group includes aliphatic hydrocarbon groups.  In paragraph 0044 Ishii et al. disclose that the hydrocarbon groups may each have at least one substituent. Such substituents include halogen atoms.  Fluorine is a known halogen atom.  The Rf fluoro group is fluorine and the perfluoroalkyl group is an aliphatic hydrocarbon group that contains more than one fluorine atom.  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have replaced the R2 group in the formula (3) compound of Ishii et al. with a fluoro group or a perfluoroalkyl group because Ishii et al. disclose that it was known to select a fluorine atom or an aliphatic hydrocarbon group that contains more than one fluorine atom as the R2 substituent in compound (3).  The replacement would have resulted in the predictable result of selecting a suitable R2 substituent for the compound (3) reactant.  The PHOSITA would have also had a reasonable expectation of success, since based upon the disclosure of Ishii et al., the selection of an R2 as a fluorine atom or an aliphatic hydrocarbon group that contains more than one fluorine atom would not be expected to adversely affect the reaction.
For the above reasons the rejection of claims 17-21 and 23-30 under 35 U.S.C. 103 as being unpatentable over Ishii et al. (US 2003/0083529 A1) is maintained.
	Both Muzalevskiy et al. and Buchwald et al. disclose a process for preparing an aryl ether.  
Muzalevskiy et al. disclose preparing the aryl ether by reacting a compound having the claimed formula (2) with an alkoxide salt (see Scheme 1 and Table 1 on page 1053).  The compound of formula (2) may include an aromatic compound (Ra1 and Ra2 may be linked to each other (see instant claim 17).  
Buchwald et al. disclose preparing the aryl ethers by reacting an alkoxide salt or its corresponding alcohol with an aromatic compound in the presence of a base and a catalyst selected from the group consisting of complexes of platinum, palladium and nickel (see paragraphs 0001, 0008-0013, 0016-0026, 0029-0032).  The aromatic compound may be any aromatic compound having a good leaving group, which includes halides (paragraphs 0019 and 0020).  
The mechanism disclosed by applicants in their arguments is not the mechanism disclosed by Buchwald et al.  that is relied upon for the rejection.  Buchwald et al. disclose the following general reaction in paragraph 0016:

    PNG
    media_image3.png
    114
    408
    media_image3.png
    Greyscale

In this reaction Buchwald et al. disclosed that the alcohol may be replaced with its corresponding alkoxide salt (paragraph 0009).   Buchwald et al. disclose that when the reaction takes place using an alkoxide salt, a base may not be required.  The process of Muzalevskiy et al. performs the reaction using an alkoxide salt without a base (Scheme 1 on page 1053).  Thus, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to substitute the alkoxide salt in the process of Muzalevskiy et al. with an alcohol, a base and a catalyst selected from the group consisting of complexes of platinum, palladium and nickel in the manner taught by Buchwald et al., since Buchwald et al. disclose that in a process for preparing an aryl ether an alcohol or its corresponding alkoxide salt may be reacted with an aromatic compound in the presence of a base and a catalyst selected from the group consisting of complexes of platinum, palladium and nickel.   The skilled artisan would have further been motivated to carry out the process of Muzalevskiy et al. in the manner disclosed by Buchwald et al. as it would allow for an alternative method to prepare the ethers of Muzalevskiy et al. under mild conditions and in high yields (see paragraph 0017).  
For the above reasons the rejection of claims 17-30 under 35 U.S.C. 103 as being unpatentable over Muzalevskiy et al. (“Synthesis of trifluoromethyl alcohols from tert-butoxy-β-(trifluoromethyl) styrenes and trifluoromethylbenzyl ketones under the conditions of the Leuckart-Wallach reaction”, Journal of Fluorine Chemistry, 2008, Vol. 129, pp. 1052-1055) in view of Buchwald et al. (US 2001/008942 A1) is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639. The examiner can normally be reached M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSALYND A KEYS/           Primary Examiner, Art Unit 1699